DETAILED ACTION
1.	This office action is in response to U.S. Patent Application No.: 17/375,449 filed on 7/14/21 with effective filing date 4/03/2020. Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claim(s) 1-4, 6-11 & 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Breed US 2008/0144944 A1 in view of Wilcox et al. US 2019/0095714 A1.
Per claims 1, 7 & 13, Breed discloses a device, comprising: memory configured to store images received from a camera configured in a vehicle (para: 210, e.g. a microprocessor containing sufficient memory and appropriate software including pattern recognition algorithms, and other appropriate drivers, signal conditioners, signal generators, etc.); and logic circuit configured to: recognize, from the images, an item associated with a person in the vehicle (para: 267, e.g. fig. 24 shows the components of the manner in which an environment of the vehicle, designated 100, is monitored; the environment may either be an interior environment, the entire passenger compartment or only a part thereof); determine that the item recognized in the images is in the vehicle after the person is absent from the vehicle  (para: 267, e.g. the processor 102 determines at least one characteristic of an object in the environment based on the images obtained by the active pixel camera 101, e.g., the presence of an object in the environment, the type of object in the environment, the position of an object in the environment and the velocity of an object in the environment).
Breed determine whether the person intends to leave the item in the vehicle; and in response to a determination that the person does not intend to leave the item in the vehicle, cause the vehicle to generate an alert to the person. 
Wilcox et al. however in the same field of endeavor determine whether the person intends to leave the item in the vehicle (para: 27, e.g. if no object has been left behind in the vehicle, then the differential image may be virtually blank; a wallet was left behind on the rear seat; an alert may be sent to the passenger and the driver informing them that an item has possibly been left behind in the vehicle); and in response to a determination that the person does not intend to leave the item in the vehicle, cause the vehicle to generate an alert to the person (para: 27, e.g. if no object has been left behind in the vehicle, then the differential image may be virtually blank; a wallet was left behind on the rear seat; an alert may be sent to the passenger and the driver informing them that an item has possibly been left behind in the vehicle). 
Therefore, in view of disclosures by Wilcox et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Breed and Wilcox et al. in order to realize precise calibration for vehicle and ensures occupant is alerted by horn and lights. Also provide an indication to a human user of the motor vehicle that an item is 
left in a motor vehicle in response to receiving the alert signal. 


Per claim 2, Breed further discloses the device of claim 1, further comprising: a communication interface connectable to the camera to receive the images (para: 267, e.g. FIG. 24 shows the components of the manner in which an environment of the vehicle, designated 100, is monitored; the environment may either be an interior environment, the entire passenger compartment or only a part thereof).
Per claim 3, Breed further discloses the device of claim 2, wherein the logic circuit is configured to recognize, using an artificial neural network, the item in the images received from the camera (para: 267, e.g. the processor 102 determines at least one characteristic of an object in the environment based on the images obtained by the active pixel camera 101, e.g., the presence of an object in the environment, the type of object in the environment, the position of an object in the environment and the velocity of an object in the environment).
Per claim 4, Breed further discloses the device of claim 3, wherein the logic circuit is further configured to detect that the person is absent from the vehicle while the item is in the vehicle (para: 267, e.g. the processor 102 determines at least one characteristic of an object in the environment based on the images obtained by the active pixel camera 101, e.g., the presence of an object in the environment, the type of object in the environment, the position of an object in the environment and the velocity of an object in the environment)
Per claim 6, Breed further discloses the device of claim 3, wherein the logic circuit includes a processing device, configurable via instructions, and a neural network accelerator having better performance in matrix arithmetic computations than the processing device (para: 34).
Per claim 8, Wilcox et al. further teaches the method of claim 7, further comprising: detecting that the person exits the vehicle; and providing the alert in response to closing a door of the vehicle after the person exits the vehicle  (para: 29-31, e.g. IDAR system 18 may quickly capture the image of FIG. 3 in response to a rear passenger door of the motor vehicle being opened and/or closed;  n alert signal is transmitted in response to the determination that an item is present in the second image but is not present in the first image).
Per claim 9, Wilcox et al. further teaches the method of claim 7, further comprising: monitoring, using the camera, movements of the person outside of the vehicle; and providing the alert in response to a determination that, based on the monitoring of the movements of the person, the person is traveling away from the vehicle (para: 32, e.g. in a final step 510, in response to receiving the alert signal, an indication is provided to a human user of the motor vehicle that an item has been left in the motor vehicle; the occupant's mobile personal device may inform the occupant of an incoming text message or telephone call, wherein the text message or phone call informs the occupant that an item may have been left behind in the vehicle).
Per claim 10, Wilcox et al. further teaches the method of claim 7, further comprising: providing the alert in response to a command to lock the vehicle (para: 32, e.g. in a final step 510, in response to receiving the alert signal, an indication is provided to a human user of the motor vehicle that an item has been left in the motor vehicle; the occupant's mobile personal device may inform the occupant of an incoming text message or telephone call, wherein the text message or phone call informs the occupant that an item may have been left behind in the vehicle).
Per claim 11, Breed further discloses the method of claim 7, further comprising: determining an identity of the person; and transmitting the alert to a mobile device of the person based on the identity of the person (para: 279-280, e.g. the current assignee has demonstrated that occupant classification and dynamic position tracking can be done with a stand-alone optical system that uses a single camera; the whole process involves five steps: image acquisition, image preprocessing, feature extraction, neural network processing, and post-processing).
Per claim 14, Wilcox et al. further teaches the system of claim 13, wherein the vehicle is configured to provide the alert a horn of the vehicle, or an infotainment system of the vehicle, or any combination thereof (para: 31, e.g. an electronic alert signal may be transmitted to activate the vehicle's audible horn or lights, or a wireless signal may be sent to the occupant's mobile personal device).
Per claim 15, Wilcox et al. further teaches the system of claim 14, wherein the vehicle is configured to provide the alert via a communication to a mobile device outside of the vehicle (para: 31, e.g. an electronic alert signal may be transmitted to activate the vehicle's audible horn or lights, or a wireless signal may be sent to the occupant's mobile personal device).
Per claim 16, Wilcox et al. further teaches the system of claim 15, wherein the vehicle is configured to establish a communication channel between the mobile device outside of the vehicle and an occupant inside the vehicle (para: 32, e.g. in a final step 510, in response to receiving the alert signal, an indication is provided to a human user of the motor vehicle that an item has been left in the motor vehicle; the occupant's mobile personal device may inform the occupant of an incoming text message or telephone call, wherein the text message or phone call informs the occupant that an item may have been left behind in the vehicle).
Per claim 17, Wilcox et al. further teaches the system of claim 13, wherein the association is based on first images of the person approaching the vehicle with the item (para: 27, e.g. if no object has been left behind in the vehicle, then the differential image may be virtually blank; a wallet was left behind on the rear seat; an alert may be sent to the passenger and the driver informing them that an item has possibly been left behind in the vehicle).
Per claim 18, Wilcox et al. further teaches the system of claim 13, wherein the association is based on second images of the image being with the person within the vehicle (para: 27, e.g. if no object has been left behind in the vehicle, then the differential image may be virtually blank; a wallet was left behind on the rear seat; an alert may be sent to the passenger and the driver informing them that an item has possibly been left behind in the vehicle).
Allowable Subject Matter
5.	Claims 5, 12 & 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Raman et al. US 9,327,645 B2, e.g. a method of alerting a user to the presence 
of a mobile device in a vehicle.  In some example embodiments, a method includes identifying, via an in-vehicle computing system of a vehicle, presence of a mobile device.
	Wassef et al. US 9,734,699 B2, e.g. a method and system for generating an alert to one or more occupants of a vehicle are provided.  In one embodiment, the method includes receiving an 
input signal from a vehicle safety system.
	Danman et al. US 2014/0277935 A1, e.g. a method for tracking an object through a system onboard a motor vehicle is provided.  The method includes detecting a wireless device, determining a 
position of the wireless device, recognizing the position of the wireless device relative to the vehicle.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325.  The examiner can normally be reached on Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Irfan Habib/Examiner, Art Unit 2485